Case 1:20-cv-02437-JRS-MJD Document 29 Filed 12/14/20 Page 1 of 1 PageID #: 234




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  IONJI, LLC d/b/a IONJI CONSULTING, )
                                     )
                 Plaintiff,          )
                                     )
       vs.                           )                  Case No.: 1:20-cv-02437-JRS-MJD
                                     )
  HODA     HANNA   and      CATALYST )
  SOLUTIONS HOLDINGS, INC.,          )
                                     )
                 Defendants.         )


                                    ORDER OF DISMISSAL

        The Court, having considered the parties’ Joint Stipulation of Dismissal with Prejudice and

 being duly advised, hereby ORDERS this matter DISMISSED WITH PREJUDICE, the parties to

 bear their own attorneys’ fees and costs.

 SO ORDERED.


 Date: 12/14/2020




 Copies to all counsel via CM/ECF.
